888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Thomas LOCKLEAR, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 87-7668.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1989.Decided Oct. 10, 1989.

Charles Thomas Locklear, appellant pro se.
Frank S. Ferguson, Office of the Attorney General of Virginia, for appellee.
Before MURNAGHAN, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles Thomas Locklear seeks to appeal the district court's dismissal of his petition filed pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion adopting the recommendation of the magistrate reveals that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss on the reasoning of the district court.  Locklear v. Murray, C/A No. 86-392-N (E.D.Va. July 17, 1987).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.


2
DISMISSED.



*
 We also find that Locklear's contention that his attorney was ineffective for failing to present fully an insanity defense is without merit